TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00207-CV



                      Ronald B. Hines and Sara R. Hines, Appellants

                                              v.

                   Kenneth M. Aylor, Edna Cheatham and KRE Realty
                         a/k/a Kingsland Real Estate, Appellees



          FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD DISTRICT
           NO. 14,359, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellants Ronald B. Hines and Sara R. Hines no longer wish to pursue their

appeal and have filed a motion to dismiss. We grant the motion and dismiss the appeal. Tex. R.

App. P. 42.1(a).



                                           __________________________________________

                                           Bob Pemberton, Justice



Before Justices B.A. Smith, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 15, 2006